DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/07/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see “Applicant Arguments/Remarks”, filed 02/15/2022, with respect to the rejections under 35 U.S.C. 102 have been fully considered and are persuasive.  The rejections under 35 U.S.C. 102 have been withdrawn. 
However, in light of the amendments, a new rejection has been made in view of Schmitt in view of Satish, as shown in the rejection below, and a new rejection under 101 has also been added. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 7-9, 17-19, 21-22 and 34 are rejected under 35 U.S.C. 101 because the claims are directed toward an abstract idea without significantly more.

Step 1: Independent Claims 1, 17, and 34 recite an apparatus, method, and apparatus respectively. Thus, they are directed to statutory categories of invention.

Step 2A, Prong 1:
Claims 1, 17, and 34 recite the following claim limitations:
obtain a bio-signal associated with an object of interest
extract a first feature at each of a plurality of points of the bio-signal; 
extract a second feature at each of the plurality of points of the bio-signal
calculate a sum of residual between a first degree of change in the first feature at each point relative to the first feature at a reference point, and a second degree of change in the second feature at each point relative to a second feature at the reference point; 
determine a point at which the calculated sum of residual has a minimum value as a calibration point of the bio-signal, from among the plurality of points of the bio-signal, and 
calibrate the bio-information estimation model based on the first feature and the second feature at the determined calibration point of the bio-signal
	
	These limitations, under their broadest reasonable interpretation, cover concepts that can be practically performed in the human mind, i.e., using pen and paper.  With a plurality of measurements for each physiological variable of a patient, a person could determine a point of lowest error and determine a calibration could be made at that point. Thus, the claims recite limitations which fall within the ‘mental processes’ grouping of abstract ideas. 

	Additionally, many of the limitations recited above recite performing mathematical calculations (i.e. using a sum of residual to determine the lowest error point), and as such, the claims recite limitations which also fall within the ‘mathematical concepts’ grouping of abstract ideas. 

	Step 2A, Prong 2:
	Claims 1 and 34 recite the following additional elements:
a processor

	The recitation of a processor that implements a method is merely reciting the processor at a high level of generality to carry out the steps of the method. In other words, the processor is being used as a tool to carry out the method (See MPEP 2106.05(f)).

	Step 2B: 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, Prong 2, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B and does not provide an inventive concept. 

	For these reasons, there is no inventive concept. The claim is not patent eligible. Even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea. 

	Dependent Claims:
	Claim 2 recites limitations that further define the type of data collected, and are merely limiting the physiological variables to a particular bio-signals used. 
Claims 3-4, 7-9, 18-19, and 21-22 merely further define how the mathematical concept should be performed or on which portions of data. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
i. Determining the scope and contents of the prior art.
ii. Ascertaining the differences between the prior art and the claims at issue.
iii. Resolving the level of ordinary skill in the pertinent art.
iv. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7-9, 17-19, 21-22 and 34 rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20200229716 awarded to Schmitt et al, hereinafter Schmitt, in view of WO Patent Publication 2019187372 awarded to Atsushi et al, hereinafter Atsushi. All citations to Atsushi are made to the attached English citation. 

Regarding Claim 1, Schmitt teaches an apparatus for calibration of a bio-information estimation model comprising (abstract): a processor (Para. 0039, Lines 15-17, “The apparatus 30 may be implemented in soft- and/or hardware, e.g. as an appropriately programmed processor, CPU or computer”) configured to: obtain a bio-signal associated with an object of interest (abstract, bio-signal is blood pressure, object of interest is arterial health of the subject being monitored; see Applicant’s Specification Para. 0056); extract a first feature at each of a plurality of points of the bio-signal; extract a second feature at each of the plurality of points of the bio-signal (abstract, feature extraction unit 32 extracting multiple features 42); and determines a calibration point of the bio-signal, from among the plurality of points of the bio-signal, based on a first degree of change in the first feature at each point relative to a first feature at a reference point and a second degree of change in the second feature at each point relative to a second feature at a reference point; and calibrate the bio-information estimation model based on the first feature and the second feature at the determined calibration point of the bio-signal (Para. 0043, Fig. 1, extracted features 42). Schmitt also determines a calibration point of the bio-signal, from among the plurality of points of the bio-signal, based on a first degree of change in the first feature at each point relative to a first feature at a reference point and a second degree of change in the second feature at each point relative to a second feature at a reference point (abstract, Paras. 0059, 0070, and 0071 discuss that calibration parameters are determined using regression/regression errors). Schmitt does not teach wherein a sum of residual is calculated between a first degree of change in the first feature at each pint relative to the first feature at a reference point, and a second degree of change in the second feature at each point relative to a second feature at the reference point, and then determines a point at which the calculated sum of residual has a minimum value as a calibration point of the bio-signal, from among the plurality of points of the bio-signal. 
However, in the art of calibration of bio-signals, Atsushi teaches the usage of a residual sum of squares value as the basis for calibration (see Pg16, Lines 17-19 of the provided English translation). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schmitt, i.e. by choosing to use a minimum point of the regression error to calibrate Schmitt’s device, as one of ordinary skill would know to use the smallest error point available as it inherently shows a more accurate measurement. Further, it would have been obvious to further modify Schmitt by Atsushi, i.e. by specifically determining the regression error by using a sum of square errors/sum of residual, as Satish shows that the usage of sum of residuals is merely routine mathematical manipulation and a known alternative to determining errors.   

Regarding Claim 2, Schmitt modified by Atsushi makes obvious the apparatus according to Claim 1, as set forth in the rejection above, wherein the bio-signal includes at least one of a photoplethysmogram (PPG) (Schmitt Para. 0039 states the sensor is a PPG sensor).

Regarding Claim 3, Schmitt modified by Atsushi makes obvious the apparatus according to Claim 1, as set forth in the rejection to Claim 1 above, wherein the bio-signal includes a single bio-signal measured during a single time period or a plurality of bio-signals measured during a plurality of time periods (Schmitt Para. 0042).

Regarding Claim 4, Schmitt modified by Atsushi makes obvious teaches the apparatus according to Claim 1, as set forth in the rejection to Claim 1 above, wherein the processor is further configured to: set each of the plurality of points of the bio-signal as the reference point in turn; and calculate the first degree of change in the first feature and the second degree of change in the second feature at each of the plurality of points relative to each set reference point (Schmitt Para. 0052 discusses obtaining a plurality of reference points from a bio-signal and calculating the degree of change in multiple features for comparison against future reference measurements).

Regarding Claim 5, Schmitt modified by Atsushi makes obvious the apparatus according to Claim 4, as set forth in the rejection to Claim 4 above, wherein the processor is further configured to: combine the first degree of change in the first feature and the second degree of change in the second feature which are calculated at each point relative to each reference point; and determine a reference point at which the combination result satisfies a predetermined criterion as the calibration point (Schmitt Para. 0060-0061 discusses combining the estimation features, of which the changes in feature are calculated from reference points, and further discusses the combination triggering calibration based on a predetermined value).

Regarding Claim 7, Schmitt modified by Atsushi makes obvious the apparatus according to Claim 1, as set forth in the rejection to Claim 1 above, wherein the processor is further configured to: determine two or more valid points from among the plurality of points; and determine the calibration point from among the determined valid points (Schmitt Para. 0025 discusses the usage of a weighted average to correlate points based on the change in features, and that these values are used in determining calibrations).

Regarding Claim 8, Schmitt modified by Atsushi makes obvious the apparatus according to Claim 7, as set forth in the rejection to Claim 7, wherein the processor is configured to: determine the valid points based on a correlation between the first degree of change in the first feature and the second degree of change in the second feature at each point of the plurality of points of the bio-signal (Para. 0025 discusses the usage of a weighted average to correlate points based on the change in features, and that these values are used in determining calibrations).

Regarding Claim 9, Schmitt modified by Atsushi makes obvious the apparatus according to Claim 1, as set forth in the rejection to Claim 1 above, wherein the processor is further configured to; acquire representative waveforms corresponding to each of the points by ensemble averaging a waveform of the bio-signal in units of a predetermined number of bits (Schmitt Para. 0045 and the unlabeled table immediately following); and extract the first feature and the second feature from each of the representative waveforms (Schmitt Para. 0044).

Regarding Claim 17, Schmitt a method of calibration of a bio-estimation model (abstract), the method comprising: obtaining a bio-signal associated with an object of interest (abstract, bio-signal is blood pressure, object of interest is arterial health of the subject being monitored (see Applicant’s Specification Para. 0056)); extracting a first feature from each of a plurality of points of the bio-signal; extracting a second feature from each of the plurality of points of the bio-signal (abstract, feature extraction unit 32 extracting multiple features 42); identifying a first degree of change in the first feature at each point relative to a first feature at a reference point; identifying a second degree of change in the second feature at each point relative to a second feature at the reference point (abstract); and determining a calibration point of the bio-signal from among the plurality of points of the bio-signal, based on a first degree of change in the first feature at each point relative to a first feature at a reference point and a second degree of change in the second feature at each point relative to a second feature at a reference point (abstract, Para. 0043); and determines a calibration point of the bio-signal, from among the plurality of points of the bio-signal, based on a first degree of change in the first feature at each point relative to a first feature at a reference point and a second degree of change in the second feature at each point relative to a second feature at a reference point; and calibrate the bio-information estimation model based on the first feature and the second feature at the determined calibration point of the bio-signal (Para. 0043, Fig. 1, extracted features 42). Schmitt also determines a calibration point of the bio-signal, from among the plurality of points of the bio-signal, based on a first degree of change in the first feature at each point relative to a first feature at a reference point and a second degree of change in the second feature at each point relative to a second feature at a reference point (abstract, Paras. 0059, 0070, and 0071 discuss that calibration parameters are determined using regression/regression errors). Schmitt does not teach wherein a sum of residual is calculated between a first degree of change in the first feature at each pint relative to the first feature at a reference point, and a second degree of change in the second feature at each point relative to a second feature at the reference point, and then determines a point at which the calculated sum of residual has a minimum value as a calibration point of the bio-signal, from among the plurality of points of the bio-signal. 
However, in the art of calibration of bio-signals, Atsushi teaches the usage of a residual sum of squares value as the basis for calibration (see Pg16, Lines 17-19 of the provided English translation). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schmitt, i.e. by choosing to use a minimum point of the regression error to calibrate Schmitt’s device, as one of ordinary skill would know to use the smallest error point available as it inherently shows a more accurate measurement. Further, it would have been obvious to further modify Schmitt by Atsushi, i.e. by specifically determining the regression error by using a sum of square errors/sum of residual, as Satish shows that the usage of sum of residuals is merely routine mathematical manipulation and a known alternative to determining errors.   

Regarding Claim 18, Schmitt modified by Atsushi makes obvious the method according to Claim 17, as set forth in the rejection to Claim 17 above, wherein the identifying of the first degree of change in the first feature and the second degree of change in the second feature respectively comprise setting each of the plurality of points as the reference point in turn and calculating the first degree of change in the first feature and the second degree of change in the second feature at each point relative to each reference point (Schmitt Para. 0052 discusses obtaining a plurality of reference points from a bio-signal and calculating the degree of change in multiple features for comparison against future reference measurements).

Regarding Claim 19, Schmitt modified by Atsushi makes obvious the method according to Claim 18, as set forth in the rejection to Claim 18 above, wherein the determining of the calibration point comprises combining the first degree of change in the first feature and the second degree of change in the second feature at each point relative to each reference point and determining a reference point at which the combination result satisfies a predetermined criterion as the calibration point (Schmitt Para. 0060-0061 discusses combining the estimation features, of which the changes in feature are calculated from reference points, and further discusses the combination triggering calibration based on a predetermined value).  

Regarding Claim 21, Schmitt modified by Atsushi makes obvious the method according to Claim 17, as set forth in the rejection to Claim 17 above, wherein the determining of the calibration point comprises determining two or more valid points from among the plurality of points and determining the calibration point from among the determined valid points (Schmitt Para. 0025 discusses the usage of a weighted average to correlate points based on the change in features, and that these values are used in determining calibrations). 

Regarding Claim 22, Schmitt modified by Atsushi makes obvious the method according Claim 21, as set forth in the rejection to Claim 21 above, wherein the determining of the calibration point comprises determining the valid points based on a correlation between the first degree of change in the first feature and the second degree of change in the second feature at each point (Schmitt Para. 0025 discusses the usage of a weighted average to correlate points based on the change in features, and that these values are used in determining calibrations).

Regarding Claim 34, Schmitt teaches a device for calibration of a bio-information estimation model (abstract) comprising: a processor (Para. 0039, Lines 15-17, “The apparatus 30 may be implemented in soft- and/or hardware, e.g. as an appropriately programmed processor, CPU or computer”) configured to: obtain a bio-signal of a user (abstract); identify a plurality of first features corresponding to a plurality of points of the bio-signal; identify a plurality of second features corresponding to the plurality of points of the bio-signal (abstract, feature extraction unit 32 extracting multiple features 42); identify a first degree of change of the plurality of first features relative to a first reference feature at a reference point of the plurality of points; identify a second degree of change of the plurality of second features relative to a second reference feature at the reference point (abstract); and identify a calibration point of the bio-signal based on a first degree of change in the first feature at each point relative to a first feature at a reference point and a second degree of change in the second feature at each point relative to a second feature at a reference point (abstract, Para. 0043); and determines a calibration point of the bio-signal, from among the plurality of points of the bio-signal, based on a first degree of change in the first feature at each point relative to a first feature at a reference point and a second degree of change in the second feature at each point relative to a second feature at a reference point; and calibrate the bio-information estimation model based on the first feature and the second feature at the determined calibration point of the bio-signal (Para. 0043, Fig. 1, extracted features 42). Schmitt also determines a calibration point of the bio-signal, from among the plurality of points of the bio-signal, based on a first degree of change in the first feature at each point relative to a first feature at a reference point and a second degree of change in the second feature at each point relative to a second feature at a reference point (abstract, Paras. 0059, 0070, and 0071 discuss that calibration parameters are determined using regression/regression errors). Schmitt does not teach wherein a sum of residual is calculated between a first degree of change in the first feature at each pint relative to the first feature at a reference point, and a second degree of change in the second feature at each point relative to a second feature at the reference point, and then determines a point at which the calculated sum of residual has a minimum value as a calibration point of the bio-signal, from among the plurality of points of the bio-signal. 
However, in the art of calibration of bio-signals, Atsushi teaches the usage of a residual sum of squares value as the basis for calibration (see Pg16, Lines 17-19 of the provided English translation). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schmitt, i.e. by choosing to use a minimum point of the regression error to calibrate Schmitt’s device, as one of ordinary skill would know to use the smallest error point available as it inherently shows a more accurate measurement. Further, it would have been obvious to further modify Schmitt by Atsushi, i.e. by specifically determining the regression error by using a sum of square errors/sum of residual, as Satish shows that the usage of sum of residuals is merely routine mathematical manipulation and a known alternative to determining errors.   

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jess Mullins whose telephone number is (571)-272-8977. The examiner can normally be reached between the hours of 9:00 a.m. – 5:00 p.m. M-F. 
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung, can be reached at (571)-272-8506. The fax number for the organization where this application or proceeding is assigned is (571)-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (In USA or Canada) or (571)-272-1000. 

/JLM/
Examiner, Art Unit 3792

/UNSU JUNG/Supervisory Patent Examiner, Art Unit 3792